


Exhibit 10.6


FIRST AMENDMENT TO
THE SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
DCP SOUTHERN HILLS PIPELINE, LLC




This First Amendment to the Second Amended and Restated Limited Liability
Company Agreement of DCP Southern Hills Pipeline, LLC (this "Amendment"), is
adopted, executed and entered into as of March 31, 2014, and by and among DCP
Pipeline Holding LLC, a Delaware limited liability company, as successor in
interest to DCP LP Holdings, LLC (the "DCP Member"), Spectra Energy Southern
Hills Holding, LLC, a Delaware limited liability company (the "Spectra Member")
and Phillips 66 Southern Hills LLC, a Delaware limited liability company (the
"Phillips !Member"). DCP Member, Spectra Member and Phillips Member may be
referred to herein, collectively, as the "Members" or each, individually, as a
"Member".




RECITALS


A.
Reference is made to that certain Second Amended and Restated Limited Liability
Company Agreement of DCP Southern Hills Pipeline, LLC by and among the Members
dated as of September 3, 2013 (the "Agreement") (capitalized terms used but not
defined herein shall have the meaning given thereto in the Agreement).



B.
The Members desire to amend the Agreement as provided herein.



FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, the Members hereby agree as follows:


1.
Section 5.2(e) of the Agreement shall be deleted and replaced in its entirety
with the following:



"(e) The Members agree that no holder of any Equity Interest in the DCP Member
shall Transfer all or any portion of such Equity Interest to any Person other
than to a direct or indirect wholly-owned Subsidiary of DCP Midstream Partners,
LP that is a disregarded entity for tax purposes, unless such Transfer has first
been approved in writing by both the Spectra Member and the Phillips Member."


2.
Section 5.4 (Transfers to Wholly-Owned Subsidiaries) of the Agreement shall be
deleted and replaced in its entirety with the following:



"Section 5.4    Transfers to Wholly Owned Subsidiaries. A Member may Transfer
all (but not less than all) of its Company Interest to a direct or indirect
wholly-owned Subsidiary (i) of the Parent of the Spectra Member (in the case of
the Spectra Member), (x) of the Parent of the Phillips Member (in the case of
the Phillips Member), or (iii) of DCP Midstream Partners, LP (in the case of the
DCP Member), and such Subsidiary shall be admitted as a substitute Member, all
without the consent of the other Members, provided that (x) reasonable advance
notice of such Transfer is provided to all of the other Members, including for
purposes of effecting the provisions of Section 10.3(a), (y) such Subsidiary
becomes a party to this Agreement by executing an assumption and adoption
agreement in a form reasonably acceptable to all of the other Members, and (z)
such Member remains fully liable for the fulfillment of its obligations
hereunder. In the case of the DCP




--------------------------------------------------------------------------------




Member, the Subsidiary referenced to in clause (iii) above must be a disregarded
entity for tax purposes."


1.
Section 10.5(c) (Notice provisions to the DCP Member) of the Agreement shall be
deleted in its entirety and replaced with the following:



"(c) If to DCP Member:
DCP Pipeline Holding LLC
370 17th Street, Suite 2500
Denver, Colorado 80202
Attention: Chief Executive Officer Fax No.: (303) 605-2225


With a copy to (which shall not constitute notice):
DCP Midstream Partners, LP
370 17th Street, Suite 2500
Denver, Colorado 80202 Attention: General Counsel Fax No.: (303) 605-2226"


2.
Exhibit A (Delegation of Authority Policy) to the Agreement shall be amended
with respect to item 2 under the heading "General Guidelines" by deleting such
item 2 and replacing it in its entirety with the following:



"2. Limits stated in this Delegation of Authority apply to matters that will be
funded within the Company's Annual Budget. Matters outside of the applicable
Approved Annual Budget require approval of the Management Committee, except as
expressly delegated to the Delegate under the headings "Leases" and "Disposition
of Assets" below."


3.
Exhibit B (concerning Percentage Interests) to the Agreement is hereby replaced
with the Exhibit B that is attached hereto as Attachment I.



4.
Except as modified and amended herein, the terms and provisions of the Agreement
shall remain in full force and effect.



5.
This Amendment may be signed in any number of counterparts, all of which
together shall constitute a single signed original. Facsimiles and photocopies
of this Amendment shall have the same force and effect as a signed original.



{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.}










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has executed this First Amendment to
the Second Amended and restated Limited Liability Company Agreement as of the
date first forth above.












SPECTRA ENERGY SAND HILLS HOLDING, LLC








By:
/s/ William T. Yardley    

Name: William T. Yardley
Title: President










PHILLIPS 66 SAND HILLS LLC








By:
/s/ Diana Santos    

Name: Diana Santos
Title: Vice President














DCP PIPELINE HOLDING LLC








By:
/s/ Stephen W. Van Hooser    

Name: Stephen W. Van Hooser
Title: Vice President and Deputy General Counsel












--------------------------------------------------------------------------------




ATTACHMENT I




--------------------------------------------------------------------------------




EXHIBIT B
TO SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
DCP SOUTHERN HILLS PIPELINE, LLC
AMONG DCP PIPELINE HOLDING LLC AND
PHILLIPS 66 SOUTHERN HILLS LLC AND
SPECTRA ENERGY SOUTHERN HILLS HOLDING, LLC


Dated as of March 31, 2014






PERCENTAGE INTERESTS




MEMBER
PERCENTAGE INTEREST
Phillips 66 Sand Hills LLC
33.335%
Spectra Energy Sand Hills Holding, LLC
33.335%
DCP Pipeline Holding LLC
33.330%

































































